November 8, 2011 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. Supplement to Summary Prospectus and Statutory Prospectus each dated October 1, 2011 The following information supplements and supersedes any contrary information contained in the sections of the fund's Summary Prospectus and Statutory Prospectus entitled "Fund Summary – Portfolio Management" and/or "Fund Details – Management": Steven W. Harvey and Thomas Casey are the co-primary portfolio managers of the fund, positions they have held since October 2009 and November 2011, respectively. Mr. Harvey is a senior portfolio manager for tax sensitive strategies at Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus, where he has been employed since 2000. Mr.
